UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7483


JOSEPH THOMAS REVELS,

                  Plaintiff – Appellant,

             v.

POCOMOKE CITY, MARYLAND POLICE DEPARTMENT; MICHAEL STEEBIG;
BERL BREHNER; MARION BREHNER; KATHLEEN MCLAIN; JOEL TODD;
CLERK, WORCESTER COUNTY CIRCUIT COURT; CHRISTINE POWELL;
DAVE KIMBLAT,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cv-00521-RDB)


Submitted:    September 23, 2009            Decided:   October 5, 2009


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Thomas Revels, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joseph    Thomas     Revels       seeks   to   appeal    the    district

court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint.

We   dismiss    the     appeal    for    lack     of    jurisdiction    because     the

notice of appeal was not timely filed.

              Parties in a civil case are accorded thirty days after

the entry of the district court’s final judgment or order to

note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district

court extends the appeal period under Fed. R. App. P. 4(a)(5),

or reopens the appeal period under Fed. R. App. P. 4(a)(6).

This appeal period is mandatory and jurisdictional.                          Bowles v.

Russell, 551 U.S. 205 (2007).

              The district court’s order was entered on the docket

on July 6, 2009.         The notice of appeal was filed on August 11,

2009.   Because Revels failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.            We dispense with oral argument because the

facts   and    legal    contentions       are     adequately    presented      in   the

materials      before    the     court   and     argument     would    not    aid   the

decisional process.

                                                                             DISMISSED




                                            2